Jones, Chancellor,
was in favor of affirming the judgment below, for reasons substantially the same "as assigned by that court.-
Jordan, Senator; desired to be excused' from giving any opinion, as. he was counsel in a cause involving precisely the same question as this. But the court" disallowed his excuse.-
*For affirmance, Allen, Dayan, Enos, Gardiner, Haight,- Jordan,- McCarty, Stebbins and Waterman, Senators.-
For reversal, Elsworth, Hart, Lake, McCall, McMartin, Smith, Spencer and Wilkeson, Senators.
Judgment affirmed.

) Elliot & Brown had a joint demise of a farm the profits of which they divided annually. Held, on the death of Elliot, that his moiety went to his executors. (Executor of Elliot v. Brown, Cor. Ld. Thurlow, July 25th, 1791, 1 Raithb. Vern. 217, note 3.